Exhibit 10.22

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (this “Release”) is made and entered into
by and between NUTRISYSTEM, INC., a Delaware corporation (together with its
successors and assigns, “NutriSystem”), and MICHAEL R. AMBURGEY (“Executive”),
in connection with the cessation of Executive’s employment. NutriSystem and
Executive may each be referred to herein individually as a “Party” and
collectively as the “Parties.”

1. Separation from Service. The Parties acknowledge and agree that Executive’s
employment with NutriSystem and his service with or on behalf of NutriSystem and
all of its affiliates in all capacities ceased on March 6, 2013 (the
“Termination Date”). The Parties further acknowledge and agree that Executive’s
termination of employment is not the result of a disagreement with NutriSystem
relating to NutriSystem’s (or any applicable subsidiary’s or affiliate’s)
operations, policies or practices.

2. Consideration.

(a) In consideration for Executive’s execution of this Release:

(i) On or before the 30th day following the Termination Date, NutriSystem will
pay $352,313.41 to Executive in a cash lump sum.

(ii) For the 12-month period immediately following the Termination Date,
NutriSystem will waive the applicable premium otherwise payable for COBRA
continuation coverage for Executive, his spouse and eligible dependents, in each
case to the extent such premium exceeds the monthly cost paid by Executive for
group healthcare and dental coverage immediately prior to the Termination Date.

(iii) In respect of his Initial Stock Grant (as defined in the Employment
Agreement between NutriSystem and Executive dated October 3, 2011 (the
“Employment Agreement”)), 19,531 unvested shares of NutriSystem Common Stock
(“NTRI Stock”) shall vest as of the Termination Date.

(b) Executive acknowledges that in the absence of his execution of this Release,
the payment, rights and benefits specified above would not otherwise be due to
him.

3. Treatment of Outstanding Equity Awards.

(a) In connection with Executive’s cessation of employment:

(i) In respect of his Initial Stock Grant, 19,531 shares of NTRI Stock vested on
October 17, 2012, 19,531 shares of NTRI Stock shall vest as of the Termination
Date as provided in Section 2(a)(iii), and the remaining balance of 39,063
unvested shares of NTRI Stock shall be forfeited to NutriSystem.

(ii) The stock options granted to Executive pursuant to the Nonqualified Stock
Option Grant Agreement dated March 30, 2012 (the “Option Grant Agreement”) with
respect to 29,705 shares of NTRI Stock shall vest and be fully exercisable as of
the Termination Date, and will remain exercisable to the extent provided in the
Option Grant Agreement.



--------------------------------------------------------------------------------

(iii) In respect of that certain Stock Award Agreement dated as of March 30,
2012, 2,003 shares of NTRI Stock shall vest as of the Termination Date and the
remaining balance of 6,012 unvested shares of NTRI Stock shall be forfeited to
NutriSystem.

(iv) In respect of that certain 2012 Performance-Based Restricted Stock Unit
Grant dated as of March 30, 2012 (the “PRSU Award Agreement”), 14,587
performance-based restricted stock units will remain outstanding and may be
earned, and become convertible into not more than 4,862 shares of NTRI Stock, to
the extent provided under Sections 3(a), 3(b) and 4 of the PRSU Award Agreement.

(b) Other than as set forth above, Executive acknowledges he has no right or
interest in any equity-based incentive award issued to him by NutriSystem.

4. Release.

(a) Executive, on behalf of himself, his heirs, executors, administrators and
legal representatives (collectively, the “Executive Parties”), irrevocably and
unconditionally releases, waives, and forever discharges NutriSystem and each of
its subsidiaries, affiliates, directors, officers, employees, consultants, and
representatives, and all persons and entities acting by, through, under or in
concert or in any such capacity with any of them (collectively, the “NutriSystem
Released Parties”), from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character, whether known or unknown, whether now existing or hereafter
arising, at law or in equity (collectively, “Claims”) that arise out of or
relate to Executive’s employment with NutriSystem, the termination of such
employment or any other matter, cause or thing whatsoever, that Executive may
have, may have had, or may hereafter have, including any Claims based on Title
VII of the Civil Rights Act of 1964; the Age Discrimination in Employment Act;
the Older Workers Benefit Protection Act; the Americans With Disabilities Act;
the Fair Labor Standards Act; the Equal Pay Act; the Family and Medical Leave
Act; the Employee Retirement Income Security Act of 1974; the Occupational
Safety and Health Act; the Worker Adjustment and Retraining Notification Act;
the National Labor Relations Act; the Immigration Reform and Control Act; the
Pennsylvania Human Relations Act; any common law, public policy, contract
(whether oral or written, express or implied and including the Employment
Agreement) or tort law; and any other local, state, federal or foreign law,
regulation or ordinance, in each case from the beginning of time and up to and
including the date that Executive executes and delivers this Release.

(b) Notwithstanding the foregoing, the release granted under Section 4(a)
specifically excludes:

(i) unemployment benefits pursuant to the terms of applicable state law;

(ii) Executive’s right to payment of base salary for the payroll period that
includes the Termination Date, to the extent not previously paid;

 

-2-



--------------------------------------------------------------------------------

(iii) Executive’s right to reimbursement in accordance with NutriSystem policies
for reasonable business expenses incurred on or prior to the Termination Date
and not previously reimbursed;

(iv) rights that Executive has as a holder of securities of NutriSystem;

(v) Executive’s right to the treatment of his outstanding equity incentive
awards in accordance with Section 3 above;

(vi) any rights of Executive for indemnification and/or advancement of expenses
under the Bylaws or Certificate of Incorporation of NutriSystem, each as amended
to date; and

(vii) any rights of Executive under directors and officers insurance policies
maintained by NutriSystem.

(c) In addition to the foregoing, nothing in this Release shall prevent or
prohibit Executive from filing a claim with a government agency, such as the
U.S. Equal Employment Opportunity Commission, that is responsible for enforcing
a law on behalf of the government. However, Executive understands that, because
he is waiving and releasing all claims “for monetary damages and any other form
of personal relief,” Executive may only seek and receive non-personal forms of
relief through any such claim.

(d) Executive represents and warrants that he has not assigned any Claim
released hereunder and agrees not to file a lawsuit asserting any Claim released
hereunder.

(e) Executive agrees to promptly indemnify and hold each of the NutriSystem
Released Parties harmless from any liability, costs or obligations with respect
to any Claim that is covered by the release set forth in this Section 4 but is
nonetheless brought by any Executive Party against any NutriSystem Released
Party (including any attorney’s fees or other charges incurred in defense of any
such Claim).

(f) Executive understands and agrees that this Release shall not in any way be
construed as an admission by NutriSystem of any unlawful or wrongful acts
whatsoever against Executive or any other person. NutriSystem specifically
disclaims any liability to, or wrongful acts against, Executive or any other
person.

5. Revocation Period. Executive expressly acknowledges and recites that (a) he
has read and understands the terms of this Release in its entirety; (b) he has
entered into this Release knowingly and voluntarily, without any duress or
coercion; (c) he has been advised orally and is hereby advised in writing to
consult with an attorney with respect to this Release before signing it; (d) he
was provided twenty-one (21) calendar days after receipt of the Release to
consider its terms before signing it; and (e) he is provided seven (7) calendar
days from the date of signing to terminate and revoke this Release, in which
case this Release shall be unenforceable, null and void. Executive may revoke
this Release during those seven (7) days by providing written notice of
revocation to NutriSystem at the address specified in Section 11(c).

 

-3-



--------------------------------------------------------------------------------

6. Non-Disparagement. NutriSystem will cause its directors, executive officers
and authorized spokespersons to refrain from disparaging Executive or otherwise
taking actions that could reasonably be expected to harm his professional or
personal reputation. Similarly, the Executive Parties will refrain from
disparaging or otherwise taking actions that could reasonably be expected to
harm the professional or personal reputation of NutriSystem or any of its
subsidiaries or affiliates, or any of their directors, officers or employees.
However, nothing in this Section 6 or elsewhere will prevent any person from
testifying truthfully in any judicial, administrative or regulatory proceeding.

7. Cooperation. Executive agrees, on reasonable request, to cooperate reasonably
with NutriSystem, its affiliates and their counsel in connection with any matter
relating to his service to NutriSystem (including legal claims, investigations,
regulatory matters and other proceedings). Executive’s reasonable cooperation in
connection with such matters shall include being available to meet with counsel
to prepare for discovery or trial and to act as a witness on behalf of
NutriSystem. Executive will render such cooperation in a timely manner on
reasonable notice from NutriSystem, provided that NutriSystem will attempt to
schedule and limit the need for Executive’s cooperation so as not to unduly
interfere with his personal and other professional obligations. Executive
understands that in any legal action, investigation or regulatory proceeding,
NutriSystem expects him to provide only accurate and truthful information or
testimony. NutriSystem shall reimburse Executive within thirty (30) days for all
expenses that he reasonably incurs in connection with this Section 7 (subject to
presentation of suitable invoices).

8. Restrictive Covenant Obligations. Executive acknowledges and agrees that
(a) the duration of Executive’s non- competition covenant under the Restrictive
Covenant Agreement is the 12-month period immediately following the Termination
Date; (b) the Restrictive Covenant Obligations remain reasonable and necessary
to protect NutriSystem’s legitimate business interests; (c) Executive received
adequate consideration to enter into the Restrictive Covenant Obligations;
(d) the Restrictive Covenant Obligations continue in full-force and effect; and
(e) Executive will continue to comply with the Restrictive Covenant Obligations.

9. Resolution of Disputes.

(a) All disputes, controversies and claims arising in connection with this
Release (each, a “Dispute”) that are not settled by agreement between the
Parties shall be finally settled under the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) in effect from time to time. A single
arbitrator shall be appointed by agreement between the Parties or, failing such
agreement, by the AAA. The arbitration proceedings shall be held in
Philadelphia, Pennsylvania. The arbitrator shall be bound by and strictly
enforce the terms of this Release and may not limit, expand, or otherwise modify
the terms of this Release. The arbitrator shall not have the power to award
damages in connection with any Dispute in excess of actual compensatory damages
or to award punitive damages. The award of the arbitrator shall be final and
binding and judgment thereon may be entered in any court having jurisdiction.
The costs and expenses (including reasonable attorney’s fees) of the prevailing
Party, and the arbitrator’s fees, shall be borne and paid by the Party that the
arbitrator determines is the non-prevailing Party.

(b) Notwithstanding anything to the contrary set forth herein, either Party will
have the right to seek temporary injunctive relief or the ordering of specific
performance in a court of competent jurisdiction as may be available to such
Party under applicable law with respect to any matters arising out of the other
Party’s breach or threatened breach of such other Party’s obligations under this
Release.

 

-4-



--------------------------------------------------------------------------------

10. Return of Company Property. Executive represents and warrants that (a) he
has returned to NutriSystem all property belonging to it or its affiliates,
including keys, passcards, credit cards, computers, software, computer files,
marketing and sales materials, and any other record, document or piece of
equipment in his possession or control, and (b) he has not retained copies of
any property of NutriSystem or its affiliates, including any electronic copies.

11. Miscellaneous.

(a) Governing Law. This Release shall be governed by and construed in accordance
with the substantive laws of the Commonwealth of Pennsylvania without giving
effect to the conflicts of law principles thereof or of any other jurisdiction
that would cause the substantive laws of any jurisdiction other than the
Commonwealth of Pennsylvania to apply.

(b) Entire Agreement. This Release constitutes the entire agreement between the
Parties with respect to the matters expressly addressed in this Release. Except
as otherwise provided herein, this Release supersedes any prior communications,
agreements or understandings, whether oral or written, between the Parties
concerning the specific subject matter hereof, including the Employment
Agreement.

(c) Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given when received if
delivered personally against receipt; when transmitted if transmitted during
regular business hours on a business day by telecopy, electronic or digital
transmission method (or on the next succeeding business day if transmitted
during other than regular business hours on a business day); the next business
day if sent by next business day delivery by a nationally recognized overnight
courier service; or upon receipt if sent by certified, registered or express
mail, return receipt requested, postage prepaid. In each case notice shall be
sent as follows:

if to NutriSystem, to:

NutriSystem, Inc.

Fort Washington Executive Center

600 Office Center Drive

Fort Washington, PA 19034

Attention: General Counsel

if to Executive: to the most recent address contained in NutriSystem’s personnel
files.

Any Party may, by notice given in accordance with this section to the other
Party, designate another address or Person for receipt of notices hereunder.

 

-5-



--------------------------------------------------------------------------------

(d) Amendments. This Release may not be amended or modified except in writing
signed by both Parties.

(e) Successors and Assigns. This Release shall be binding upon, and inure to the
benefit of, the Parties hereto and their respective heirs, executors,
administrators and successors, including (in the case of NutriSystem) successors
through merger, consolidation or sale of stock or assets.

(f) Rules of Construction. The Section and other headings contained in this
Release are for reference purposes only and shall not control or affect the
construction of this Release or the interpretation thereof in any respect.
Unless the context otherwise clearly requires, all Section and Article
references are to this Release. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” Whenever this
Release provides for a date, day or period of time on or prior to which actions
or events are to occur or not occur, and if such date, day or last day of such
period of time falls on a Saturday, Sunday, or legal holiday, then the same
shall be deemed to fall on the immediately following business day. Wherever
appropriate in the context, terms used herein in the singular also include the
plural and vice versa. All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. In
the event an ambiguity or question of intent or interpretation arises, this
Release shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provision of this Release.

(g) Expenses. Except to the extent expressly set forth in this Release, all
costs and expenses incurred in connection with this Release and the transactions
contemplated hereby shall be paid by the Party incurring such costs and
expenses.

(h) Counterparts; Facsimile Signatures. This Release may be executed in
counterparts, each of which shall be deemed to be an original, but which
together shall constitute one and the same instrument. Signatures on this
Release transmitted by facsimile or by electronic mail in “portable document
format” (“.pdf”) shall be deemed to be original signatures.

[Remainder of page intentionally left blank; signature page follows]

 

-6-



--------------------------------------------------------------------------------

As evidenced by their signatures below, Executive and NutriSystem certify that
he/it has read the above Release and agrees to its terms.

NutriSystem, Inc.

 

By:  

/s/ Dawn M. Zier

    Date:  

March 6, 2013

Name:   Dawn M. Zier       Title:   President & CEO       Executive      

/s/ Michael R. Amburgey

    Date:  

March 8, 2013

Michael R. Amburgey      

 

-7-